Citation Nr: 1104654	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  04-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The matter has since been transferred to the RO in 
Chicago, Illinois.

In May 2004, the Veteran testified before a Decision Review 
Officer at the RO.  A transcript of that hearing has been 
associated with the claims file.

In October 2006 and February 2008, the Board remanded the 
Veteran's claim for additional development.  In July 2010, the 
Board obtained a Veterans Health Administration (VHA) opinion 
regarding the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is warranted with respect to the Veteran's 
claim.

In correspondence dated August 2010, the Veteran requested an 
opportunity to testify at a videoconference hearing at the RO 
before a member of the Board.  She specifically indicated that 
she wished to travel to the RO in St. Louis, Missouri, because it 
was more convenient.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing before a Veterans Law 
Judge.  The Veteran should be notified in 
writing of the date, time and location of the 
hearing.  If possible, the hearing should be 
scheduled at the St. Louis, Missouri RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


